People v Graham (2018 NY Slip Op 04912)





People v Graham


2018 NY Slip Op 04912


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, DEJOSEPH, AND TROUTMAN, JJ.


838 KAH 17-01631

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. DAVID A. BROWN, PETITIONER-APPELLANT,
vHAROLD D. GRAHAM, SUPERINTENDENT, AUBURN CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. 


ADAM H. VAN BUSKIRK, AUBURN, FOR PETITIONER-APPELLANT. 
DAVID A. BROWN, PETITIONER-APPELLANT PRO SE.
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Cayuga County (Mark H. Fandrich, A.J.), entered August 3, 2017 in a habeas corpus proceeding. The judgment denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court